Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Linker (US 7344525) in view of Sakaguchi (US 20150025491.)
Regarding claim 1, Linker discloses an absorbent article having an inner surface (34,) an outer surface (36,) a first waist portion (22,) a second waist portion (24,) a crotch portion (26) extending longitudinally between and connecting the first waist portion and the second waist portion, the absorbent article comprising: a chassis (system of 42, 44 and 46) having longitudinally opposite ends (32,) transversely opposite sides (30,) a bodyside liner (44) at least in part defining the inner surface of the article, an outer cover at least in part defining the outer surface of the article (42,) and an absorbent core (28) disposed between the liner and the outer cover (c.9: 50 – 60; see also Fig. 1;) a pair of ears extending transversely outward from the comprise a pair, and additionally that, as claimed, the absorbent article may include additional tertiary, quaternary, etc. fastening components thereon; note also c. 14: 15 – 30 and c. 13: 60 - 67)) and a pair of secondary second fastening components (pair nonwoven material comprising flexible material 62 on ears 70; see c. 11: 45; c. 13: 25 – 60, c. 15: 20 - 65 and c. 16: 1 – 10; see also applicant's specification, [0091])), the secondary first fastening components being located on the outer surface of the article at the first waist portion (see Fig. 1) one of the secondary second fastening components being located on one of the ears and the other one of the secondary second fastening components being located on the other ear (pair nonwoven material comprising flexible material 62 on ears 70; see c. 11: 45; c. 13: 25 – 60, c. 15: 20 - 65 and c. 16: 1 – 10; see also applicant's specification, [0091])), each of the secondary second fastening components being selectively engageable with one of the secondary first fastening components (see above).
	However, Linker does not disclose a .DELTA.E value calculated using 
the Color Contrast Test between the secondary first fastening components 
uncovered by the ears and the primary second fastening component being greater than 20.  Sakaguchi discloses a diaper having first fastening components (110) and an adjacent 
	Examiner lastly notes that since the present case involves printed matter, the critical question is whether there exists any new and unobvious functional relationship between the 
Regarding claim 2, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 wherein the .DELTA.E value calculated using the Color Contrast Test is greater than 25 (see above). 
Regarding claim 3, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 2 wherein the .DELTA.E value calculated using the Color Contrast Test is greater than 30 (see above). 
Regarding claim 4, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 wherein each of the secondary first fastening components comprises a first color and the outer cover comprises a second color different than the first color (Sakaguchi, [0083], wherein it additionally would have been obvious to create the color contrast with the underlying nonwoven outercover 42 of Linker; examiner additionally notes that two color hues differing by a delta E of 20 or greater by necessity constitute two different colors). 
Regarding claim 7, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 further comprising a strip located on the outer surface of the article at the first waist portion, the strip including the327839-4492(K-C 64935584US12) primary second fastening component and the secondary first fastening components thereon (see Figs. 1 – 3, strip formed by 80 and including the loop fastener 83 and the discrete fasteners 82).  
Regarding claim 8, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 wherein the primary second fastening component comprises a loop material and the secondary first fastening components each comprise a hook material formed on the loop material of the primary second fastening component (see above and note c. 14: 35 – 55).  

Regarding claim 10, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 wherein the article further includes a longitudinal axis and wherein the secondary first fastening components have a longitudinal extent along the longitudinal axis of the article less than or equal to a longitudinal extent of the primary second fastening component along the longitudinal axis of the article (see Fig. 1, wherein the longitudinal extent of the secondary first fastening components is less).  
Regarding claim 11, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1 wherein the delta.E value between the secondary first fastening components uncovered by the ears and the primary second fastening component provides a visual cue to assist a user in engaging each of the secondary second fastening components with the corresponding secondary first fastening component (wherein the visual cue may include, without limitation, the longitudinal and/or lateral placement of the secondary second fastening components).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linker in view of Sakaguchi in view of Costello (US 20050217791 A1.)
Regarding claim 5, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 4, and additionally discloses embodiments wherein the secondary first fastening components is colored [0083.]  However, Linker in view of Sakaguchi does not explicitly disclose that the outer cover is white.  Costello discloses an absorbent having graphics wherein a background outer cover is white [0051.]  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 
Examiner lastly notes that as the present case involves printed matter, the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In the instant case, there involves no new or unobvious functional relationship since the prior art and applicant both use a printed fastener to achieve the function of creating visual contrast.  Examiner additionally notes that the color of “white” fails to rise to the level of patentable distinction, especially since it lends no new or obvious functional relationship.  See MPEP 2111.05(B.) 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linker in view of Sakaguchi in view of Kudo (US 20030187415).
Regarding claim 6, Linker in view of Sakaguchi discloses the absorbent article set forth in claim 1, but does not explicitly disclose wherein the entirety of each of the secondary first fastening components is uniformly colored with a first color. Kudo discloses an absorbent article having a colored sheet, wherein the entirety of the sheet is uniformly colored with a first color [0031]. Therefore, according to the teachings of Kudo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each of the secondary first fastening components of Linker in view of Sakaguchi to be uniformly colored with a first color for the benefit of ease-of-manufacture, as well as the benefit of communicating the total extent of the fastening component functionality. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Sakaguchi discloses an increased .delta.E value between the uncovered hook component and an adjacent nonwoven, and it would have been obvious to modify the secondary first hook component and adjacent underlying nonwoven 83 of Linker with the increased .delta.E. The adjacent nonwoven is formed by the primary second fastening component. Thus, the proposed modification of Sakaguchi in view of Linker would render obvious the claimed delta.E. between the uncovered first fastening components and the primary second fastening component. The proposed modification would provide the benefit of visually accentuating the relatively inconspicuous fastening component, thus communicating to the wearer its presence, as well as reminding the wearer of its functionality/security. 
On the bottom of page 9, Applicant respectfully disagrees with the assertion that the color contrast (.delta.E) recited in claim 1 does not provide a new and unobvious functional relationship between printed matter and the substrate. In support of this argument, Applicant points to paragraph [0102], stating that the secondary first fastening component assists the user in engaging the secondary fastening system and/or ensuring the second fastening system is properly engaged in the wear configuration. However, based merely on the delta.E. value of the uncovered secondary first fastening component found in claim 1, the described functionality of helping to assist and ensure engagement of the secondary first fastening component amounts to nothing more than covering it. For example, upon covering, Applicant’s secondary first fastening component would not exhibit the claimed delta.E. value whether it overlapped with the 
Accordingly, rejection to claim 1 and dependents therein has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799